DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Upon reconsideration, the restriction requirement set forth in the Office action mailed 08 June 2022 is withdrawn.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is ultimately found allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
Reference #57 in the information disclosure statement filed 28 February 2020 has been lined through because it is not in the English language and it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of its information.  It is noted that while the applicant has provided an abstract for the Japanese patent, the abstract is in German.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 12, 13, and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 12 and 13 are rendered indefinite because the claims refer to Figures 1 and 2, respectively.  Claims are to be complete in themselves and incorporation by reference to a specific figure is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim.  Incorporation by reference is a necessity doctrine, not for applicant’s convenience.  See MPEP 2173.05(s).
Claim 22 recites the limitation "[t]he vehicle" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Galbo et al. (US 2009/0104464 A1) in view of Matsuda et al. (US 2005/0288474 A1).
	Galbo et al. is directed to a composition comprising a compound containing both photoinitiator moieties and adhesion promoting moieties to generate a primer layer for coatings applied to metal (paragraph 0002).  The adhesion promoting moiety to which the photoinitiator is bound may be an amino functional alkoxysilane (paragraph 0189).  A separate adhesion promoter may be added to the composition (paragraph 0021).  The primer may be used with a variety of resin systems (paragraph 0023).  Organic solvents and water may be added to the composition (paragraphs 0174 and 0178).
	Galbo et al. do not teach the presence of an alkenyl-functional alkoxysilane, a mercapto-functional alkoxysilane, or an organic titanate as part of their composition.
	Matsuda et al. is directed to a primer composition for use on materials such as metals and plastics (paragraph 0001).  The composition comprises a fluoroalkylene compound having an alkenyl radical and a hydrolyzable silyl radical, an organic titanic acid ester, and a silane compound (paragraphs 0007-0011).  The fluoroalkylene compound having an alkenyl radical and a hydrolyzable silyl radical may be an alkenyl-functional alkoxysilane (paragraph 0036).  The silane may be an amine-functional alkoxysilane or a 3-mercapto functional alkoxysilane (paragraph 0053) and may be used as a mixture of two or more silanes (paragraph 0054).
	It would have been obvious to one of ordinary skill in the art to combine the composition of Galbo et al. and Matsuda et al. to form a primer composition, particularly in view of the teaching in Galbo et al. that separate adhesion promoters may be added to their composition, since the courts have held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose (e.g. a primer for a metal surface), in order to form a third composition to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art.  See MPEP 2144.06.
	Regarding claim 9, the limitations of this claim are taken to be satisfied since the references do not require the presence of an acid capable of catalyzing hydrolysis of the alkoxysilanes.
	Claim 11 represents a product-by-process type claim.  When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claim in a product-by-process claim, the burden is on the applicant to present evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  In re Brown, 459 F. 2d 531, 173 USPQ 685 (CCPA 1972); In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974).  This burden is NOT discharged solely because the product was derived from a process not known to the prior art.  In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974).  Furthermore, the determination of patentability for a product-by-process claim is based on the product itself and not on the method of production.  If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) and MPEP § 2113.  In this case, since Galbo et al. teach that their compound can be made by heating under gentle reflux for 23 hours (paragraph 0189), the burden is on the applicant to demonstrate that the product of claim 11 differs from that of the prior art.
	Regarding the viscosity limitation of claim 14, it would have required no more than routine experimentation and ordinary skill to determine a suitable amount of water and/or solvent to incorporate into the composition to provide appropriate coating properties.  Since the primer of Galbo et al. may be applied by spraying (paragraph 0179) and since viscosities of less than 100 cp are suitable for spraying applications (see paragraph 35 on page 7 of the instant specification), it would have required no more than ordinary skill to adjust the viscosity of the composition to a range suitable for spraying.
	Regarding the storage stability limitation of claim 14, since the primer of Galba et al. is passed under a lamp to cure (paragraph 0285) and since storage stability is measured under dark conditions (see paragraph 232 on page 36 of the instant specification), one of ordinary skill in the art would expect the primer of Galba et al. to satisfy the storage stability limitation of claim 14.

Claims 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Galbo et al. (US 2009/0104464 A1) in view of Matsuda et al. (US 2005/0288474 A1) as applied to claim 15 above, and further in view of Keledjian et al. (US 2013/0344287 A1).
	Galbo et al. taken in view of Matsuda et al. suggest all the limitations of claims 17-22, as outlined above, except for applying a radiation-curable polymer over the layer of the composition.  However, the composition is designed to be used as a primer over metal surfaces (paragraph 0020).
	Keledjian et al. is directed to a sealant that may be applied to primer coated metal surfaces (paragraph 0003).  The sealant provides the surface with resistance to moisture, temperature, corrosion, and wear for applications such as fuel tanks and aerospace uses (paragraph 0242).  The sealant is UV curable (paragraph 0232).  In the embodiment of Example 7, the sealant comprises Compound 1 of Example 1 and triethylene glycol divinyl ether (Table 2).  Compound 1 of Example 1 reads on a thiol-terminated sulfur-containing prepolymer (paragraph 0258), while triethylene glycol divinyl ether reads on a polyalkenyl curing agent reactive with the prepolymer.
	It would have been obvious to one of ordinary skill in the art to apply the sealing of Keledjian et al. to the primed metal surface of Galbo et al. to provide the metal with moisture, temperature, corrosion, and wear resistances when the metal is to be used in aerospace and fuel tank applications.
	The coated and primed metal of Galbo et al. taken in view of Matsuda et al. and Keledjian et al. is taken to satisfy the peel strength and cohesive failure determinations of claim 20 since both the primer (e.g. paragraph 0020 of Galbo et al.) and the sealant (e.g. paragraph 0047 of Keledjian et al.) are designed to have enhanced adhesion.


Allowable Subject Matter
Claims 2, 6-8, 10, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Neither Galbo et al. nor Matsuda et al. teach or fairly suggest a composition having the components at the weight percentages recited in claims 2, 6-8, 10, and 16.  Additionally, since the NMR and FTIR spectra of a composition would be expected to be a function of both the components and their concentrations and since the spectra or Figures 1 and 2 were obtained from particular embodiments, one of ordinary skill in the art would have no reason to presume that the composition of Galbo et al. taken in view of Matsuda et al. would result in Si-NMR and FTIR that are inherently substantially the same as those of Figures 1 and 2.  Additionally, neither Galbo et al. nor Matsuda et al. provide any motivation that would lead one of ordinary skill in the art to adjust the composition such that the Si-NMR or FTIR spectra substantially match those of Figures 1 and 2.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787